DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges receipt of amendment and remarks filed 09/07/2021.
Claims 1, 20 and 21 are currently amended.
Claims 1-6, 9, 10, 12, 14-17, 20, 21, 23, 26, 29 and 30 are pending

Election/Restrictions
Applicant’s election of Group I, claims 1-6, 8-17, 20 and 21, in the reply filed on 04/02/2020 is acknowledged.   
Claims 23 and 26 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/02.2020.
Claims 1-6, 9, 10, 12, 14-17, 20, 21, 29 and 30 are under examination.

Response to Arguments
Applicant’s Summary of the Invention:   Applicant states that the instant invention is directed to cosmetic composition for cleansing hair; the composition includes anionic surfactant and thiolactic acid, derivatives of thiolactic acid, and/or salts thereof; that the compositions clean hair and exhibit good foaming properties that are both important both important aspects for cleansing compositions (citing paragraph 2 of the Petali declaration); and that the composition straightening and or telaxing effects, volume reduction and frizz control (citing page 11, lines 23-28 of the instant specification).   Applicant also states that the compositions are useful on all types of hair and particularly for hair that has undergone chemical treatment such as permanent waving, dyeing, bleaching and straightening/relaxing (citing page 12, lines 2-5 of the as filed specification).
Response: Applicant’s statement of the invention citing the Petali declaration was addressed in the office action of 06/07/2021 and specifically the Petali declaration was addressed in sections 18 and 19 of the 06/07/2021 office action.   The examiner agrees that Claim 1 is directed to composition that comprises a) anionic surfactant, b) at least one amphoteric surfactant, c) at least one thiol based compound selected from thiolactic acid, thiolactic acid derivative, their salts, and mixtures thereof, d) at least one thickening agent, e) at least one nonionic surfactant, and f) water.   Thus, the composition needs only to have thiolactic acid or thiolactic acid derivative or salt of thiolactic acid or mixtures such that a composition having thiolactic acid derivative or salt of thiolactic acid or mixtures thereof would meet item c) of claims 1, 20 and 21.   Claims 1, 20 and 21 are directed to hair compositions.   Exhibiting good foaming properties is the characteristic of the composition.   Also, providing straightening and/or texlaxing effects, volume reduction and frizz control are the intended uses of the composition and these effects stem from the composition.   There is also no factual showing that the composition of the prior art would not have these characteristic and would not be capable of the intended uses.   There is also no factual showing that the composition of the prior art would not be capable of being used on all types of hair including those that have been chemically treated.        

A) The Rejection Improperly Modifies Conditioners and/or Coloring Compositions with High Amounts of Anionic surfactants: Applicant’s arguments with respect to high amounts of anionic surfactant in Goutsis is not persuasive because, claim 1 requires from about 8% to about 20% of anionic surfactant, claims 20 and 21 require from about 8% to about 18% anionic surfactant and the anionic surfactant is present at 1-15% of anionic surfactant (paragraph [0181]) in Goutsis.   1-15% is not higher than 8-18% or 8-20%.   1-15% allows for 8-15%, a range that is within the claimed range.   Thus 8-15% cannot be considered to be higher than what would be present in Goutsis.   

Applicant argues that the statement referring to In re McLaughlin fails to accurately set forth “the case’s full test for obviousness and its relationship to hindsight” because the court in to In re McLaughlin made clear that the test for obviousness is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art.   Citing Ex parte DeGeorge (Appeal 2020-005604; Serial No. 14/243,466) dated June 3, 2021, applicant argues that the court in In re McLaughlin also emphasized that hindsight reconstruction is only tolerated when the art describes all the elements of the claim and additionally suggests combining the elements as claimed.  
Response: In Ex parte DeGeorge (Appeal 2020-005604; Serial No. 14/243,466) dated June 3, 2021, PTAB noted that the Supreme Court in KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) explained that “[i]ventions usually rely upon building blocks long since uncovered, and claimed discoveries almost necessarily will be combinations of what in a sense is already known.”   That, “it can be important to identify a reason that would have prompted a person of ordinary skill in the art to combine the elements as the new invention does.”   According, the PTAB determined that the examiner failed to identify a reason that would have Ex parte DeGeorge (Appeal 2020-005604; Serial No. 14/243,466), the examiner agrees that reason has not been provided that would prompt the ordinary skilled artisan to combine compositions G, K and F to arrive at the claimed composition comprising elements a), b), c), d), e) and f) having a pH of from 2-5 even though, the pH of compositions G, K and F have been disclosed in Goutsis (see at least paragraphs [0157]-[0172]).   
Therefore, the rejection of claims 1-6, 9, 10, 12, 14-17, 20, 21, 29 and 30 under 35 U.S.C. 103 as being unpatentable over GOUTSIS et al. (US 20160287502 A1) in view of HOUGH et al. (US 20110223125 A1) or DAVISON et al. (US 20030104020 A1) and further in view of MIGNON et al. (US 20140318566 A1) for claim 30 is withdrawn based on the analysis of In Ex parte DeGeorge (Appeal 2020-005604; Serial No. 14/243,466) dated June 3, 2021.
Therefore, applicant’s arguments on pages 10-21 of the remarks filed 09/07/2021 with respect to Goutsis are mute and response to the arguments on these pages is not made.

Applicant’s argument with respect to the rejection of claims 1-4, 9, 10, 12, 14-17, 20, 21, 29 and 30 under 35 U.S.C. 103 as being unpatentable over GIJSEN (WO 2003086335 A1) that thiolactate is not a salt of lactic acid, thiolactate is the anion of a salt of thiolactic acid and that lactic acid does not contain thiol has been considered.   GITSEN teaches its composition as containing thiolactate as described in section 36 the office action of 06/07/2021.   The examiner agrees that lactic acid (CH3CHOHCOOH [Wingdings font/0xE0]C3H6O3) is not a thiol, but is an inorganic salt according to GIJSEN at (page 6, lines 1-4; claims 2, 19 and 37).   But thiolactate is a thiol as shown below as it contains a thiol group: CH3CHSHCOO- [Wingdings font/0xE0]C3H5O2-   

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Therefore, GIJSEN’s composition contains thiolactic acid derivative.
With respect to pH of less than 5.2 or from 2 to less than 5, now introduced into claims 1, 20 and 21 by the amendment filed 09/07/2021, the examiner agrees that the compositions on Table 1 of GIKSEN are set to pH of 5.2.   However, GIJSEN also teaches that all of its compositions are set to have pH of 2-9 (see at least page 6, line 16; claims 14, 26 and 38).   Compositions having pH value of 2-9 allows for compositions having pH of 2-5 or 2-4 and this pH range falls within the claimed pH of 2 to less than 5.   GIJSEN is considered for all that it teaches.   The teaching of GIJSEN includes compositions having pH of 2-4, which is within the claimed pH range of 2 to less than 5.
The rejection over GIJSEN is not withdrawn but will be modified to address the amendment requiring the pH of the composition to be from 2 to less than 5.
With respect to the rejection of Claims 1-6, 9, 10, 12, 14-17, 20, 21, 29 and 30 under 35 U.S.C. 103 as being unpatentable over Rizk (US 9,018,150 B1) in view of GIJSEN (WO 2003086335 A1), the examiner agrees that thiolactate is not a salt of lactic acid.   But thiolactate is a thiol and meets the limitation of thiolactic acid derivative: (see below)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Applicant’s argument that Rizk supports applicant’s argument that high amount of anionic surfactant cannot be used in combination with cationic surfactants such that the ordinary skilled artisan would not incorporate high anionic surfactants into the composition of Rizk or Goutsis is not persuasive because Rizk uses anionic surfactant at levels of from about 2% to about 8%.   The compositions in claims 1, 20 and 21 use anionic surfactant in amount of about 8-20% (claim 1) and about 8-18% (claims 20 and 21).   The upper limit of about 8% in Rizk touches the lover limit of about 8% of the claims.   Applicant has not indicated what applicant intends as high amount.   But if high amount is about 8%, then Rizk’s about 8% would meet the requirement.   For Goutsis, 1-15% in Goutsis allows for 8-15%, a range that is within the claimed range.   
Thus the rejection of the claims over Rizk in view of GIJSEN is maintained with modification to address the amendment.

Suggestion
The examiner acknowledges that the instant specification provides data for composition having 12.3% sodium laureth sulfate, 1, 2.5, 5 and 8% thiolactic acid and other specific components in specific amounts as presented in Table 2, as examples 2, 3, 4 and 4.   These th application hair with less frizz at 3.0, 3.5, 3.5 and 3.5 compared with 4.0 for the comparative example 1 that does not have thiolactic acid.   The volume provided by examples 2-5 is at 3.5 as compared with 3 of the comparative example 1.   However, there appears to be no difference between comparative example 1 and inventive compositions 2-4 with respect to straightening of the hair after the fifth application (see Table 2 and the table on page 56 at between lines 5 and 10).   The scope of the claimed composition is different from the scope of the composition used to generate the data.   For example, the anionic surfactant is present in the claimed composition at from about 8-20% while the anionic surfactant in the examples in Table 2 is at 12.3 %.   Also, thiolactic acid is at 1, 2.5, 5 and 8% in examples 2, 3, 4 and 5 while the claims (claims 1, 20 and 21) use 0.5 to 15 % (claim 1) or 0.7-12% (claims 20 and 21) by weight thiolactic acid or thiolactic acid derivative or mixtures thereof.   The pH of compositions 2-5 is at 3.5 while the pH of the comparative example 1 is at 5.3. while the claimed composition is between 2 and less than 5  
It is therefore suggested that applicant claim the invention that is producing the unexpected results to move the claims closer to allowability.   The attorney may reach out to the examiner to explore possible amendments to the claims that may yield the desired result.   

Withdrawn Rejection
The rejection of claims 1-6, 9, 10, 12, 14-17, 20, 21, 29 and 30 under 35 U.S.C. 103 as being unpatentable over GOUTSIS et al. (US 20160287502 A1) in view of HOUGH et al. (US 20110223125 A1) or DAVISON et al. (US 20030104020 A1) and further in view of MIGNON Ex parte DeGeorge (Appeal 2020-005604; Serial No. 14/243,466) dated June 3, 2021.

Modified Rejection
Necessitated by Amendment
Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is currently amended to limit the pH of the composition to from 2 to less than 5.    

Claims 1-4, 9, 10, 12, 14-17, 20, 21, 29 and 30 remain rejected under 35 U.S.C. 103 as being unpatentable over GIJSEN (WO 2003086335 A1) for reason of record with minor modification to address the amendment.
  GIJSEN discloses composition that comprises anionic surfactant ranging from 3-60% and more preferably from 5-30% (see at least page 3, lines 21, 24-26; page 6, lines 6-9), amphoteric surfactant (page 3, line 22) and lactic acid based compound such as alkali or alkaline metal lactate, thiolactate and ammonium lactate (page 1, lines 34-36; page 2, lines 1-2) and methylcellulose or xanthan gum or carboxyvinyl polymer (page 5, line 4) meeting the limitation of thickening agent.
Hair composition in Table 1 contains sodium laureth sulphate, and ammonium lauryl sulphate (meeting the limitation of anionic surfactant), Cocamidopropylbetaine meeting the limitation of amphoteric surfactant, sodium lactate (PURASAL), lactic acid, PANTACARE (meeting the limitation of non-ionic surfactant).   The pH of the hair composition of this invention is at 3.5-7.5 (page 5, lines 18-19).   This pH range of 3.5 to 7.5 allows for pH range of 3.5 to less than 5, which is within the claimed range of 2 to less than 5
The thiolactate is a thiolactic acid salt or thiolactic acid derivative and thus meets the limitation of thiolactic acid derivative.   GIJSEN teaches that hair can be restored and retain its elasticity by using composition containing lactic acid or salt thereof (page 1, lines 31-32).   Salts of lactic acid includes thiolactates and ammonium lactates (page 1, lines 34-36) with thiolactate meeting the limitation of thiolactic acid derivative.
 Thus for claims 1, 20 and 21, GIJSEN teaches all the critical elements of the claims namely, anionic surfactant in amounts of 5-30% (preferred), amphoteric surfactant, nonionic surfactant, at least 2 wt% lactic acid or lactic acid salt (abstract; page 3, lines 9-12) that has the 
The difference between GIJSEN claim 1 is that amount of the anionic surfactant disclosed in GIJSEN overlaps the claimed range 8-20% (claim 1), 8-18% (claims 20 and 21).   While the composition exemplified has an amount of 36%, taken the teaching of GIJSEN as a whole shows that the amount ranges from 5-30% preferred and 3-60% and these ranges overlap the claimed ranges.   The examiner acknowledges that the instant specification provides data for composition having 12.3% sodium laureth sulfate, and other specific components in specific amounts as presented in Table 2, the scope of the claimed composition is different from the scope of the composition used to generate the data.   For example, the anionic surfactant is present in the claimed composition at from about 8-20% while the anionic surfactant in the examples on Table 2 is at 12.3 %.   Also, thiolactate and salt of lactic acid are inorganic salts used according to GIJSEN (page 6, lines 5) in its composition.   GIJSEN teaches sodium lactate is present at 3 % in composition 1 in Table 1 of GIJSEN such that the artisan would look to the Table and to the abstract and page 3, lines 9-12 of GIJSEN to optimize the composition with respect to the thiolactate, an inorganic salt, that would be effective in restoring and retaining the elasticity of the hair. The non-ionic surfactant (PLANTACARE) is present in the examples in Table 1 at 2% such that the artisan would look to that amount when optimizing the composition of GIJSEN that would be effective cleansing composition.   Further also, the betaine amphoteric surfactant is present in the example on Table 1 such that the artisan would look to that amount in optimizing the composition that would be effective for the intended use of the composition.
For claims 2-4, sodium laureth sulfate meets the limitations of the claims.
For claims 9 and 10
For claim 12, the thiolactate is a salt of thiolactic acid and thus renders thiolactic acid prima facie obvious.  
For claim 14, the xanthan gum and carboxyvinyl polymer meets the limitation of this claim.
For claim 15, the cocoglucoside (PLANTACARE) meets the limitation of the alkylglycoside of the claim and the artisan would look to the amount of 4.50% as the artisan optimizes the composition.
For claim 16, the composition of GIJSEN further contains cationic conditioning polymer at 0.1 to 20% (page 4, lines 14-35), and the named cationic gum derivatives meet the limitation. 
For claim 17, the organic amines and metal hydroxides (page 2, lines 3-18) meet the requirement of the claim.
For claim 29, the composition of GIJSEN does not contain chitosan thereby meeting the requirement of the claim.
For claim 30, the hydroxyethyl cellulose (page 5, line 4) meets the requirement of the specific thickening agent of the claim.
Thus, GIJSEN renders claims 1-4, 9, 10, 12, 14-17, 20, 21, 29 and 30 prima facie obvious. 

Claims 1, 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIJSEN (WO 2003086335 A1) as applied to claim 1 above, in view of Stella et al. (US 20050238595 A1)
GIJSEN has been described above to render claim 1 prima facie obvious.   GIJSEN differs from claim 5 and 6 by not teaching the sulfonate surfactants of claims 5 and 6.   
Therefore, GIJSEN in view of Stella renders claims 5 and 6 prima farcie obvious.

Claims 1-6, 9, 10, 12, 14-17, 20, 21, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rizk (US 9,018,150 B1) in view of GIJSEN (WO 2003086335 A1) for reasons of record and modified to address the amendment to claims 1, 20 and 21.
Rizk discloses aqueous cleaning and conditioning composition comprising 
(a) from about 6% to about 20% of at least one nonionic
surfactant selected from alkyl polyglucosides and glycol esters, and mixtures thereof;
(b) from about 3% to about 10% of at least one amphoteric surfactant selected from betaines, sultaines, amphoacetates and amphoproprionates, and mixtures thereof;
( c) from about 2% to about 8% of at least one anionic surfactant selected from lauryl sulfates, laureth sulfates, isethionates, glutamates, alaninates, glycinates, taurates,
acyl amino acids, sarcosinates, sulfosuccinates, sulfonates, alkyl polyglucoside sulfonates and alkyl polyglucoside carboxylates, and mixtures thereof; and
(d) from about 0.1 % to about 5% of at least one mono or di-alkyl quaternary ammonium (cationic compound) salt wherein the alkyl group contains 6-24 carbon atoms and may be saturated or unsaturated (see the whole document with emphasis on the abstract; column 1, line 64 to column 2, line 17; column 11, line 23 to column 12, line 36; claims 1-11 and 14-22).

Claims 1, 20 and 21 are compositions having the intended use of cleansing hair, the composition comprises anionic surfactant (about 8-20%), amphoteric surfactant (about 0.1-10%), thiol based compound (about 0.5-15%) such as thiolactic acid, thiolactic acid derivative and their salts, thickening agent, nonionic surfactant and water, and the composition is at pH of from 2 to less than 7.   
Thus, for claims 1, 20 and 21, Rizk teaches all the elements of the claims.   The difference between Rizk and the claims is that the composition of Rizk does not contain thiol based compound such as thiolactic acid, thiolactic acid derivatives and salts of thiolactic acid.
It is known in the art, such as is taught by GIJSEN that hair can be restored and its elasticity retained by using composition containing lactic acid or salt thereof (page 1, lines 31-32).   GIJSEN teaches that suitable salts of lactic acid includes thiolactates and ammonium lactates (page 1, lines 34-36) and also that inorganic salts used in its composition are selected from alkali metal lactates, alkaline earth metal lactates, thiolactates and ammonium lactates (page 6, lines 1-4) with thiolactate meeting the limitation of thiolactic acid derivative.
Therefore, at the effective date of the invention, one having ordinary skill in the art would have been motivated to include inorganic salts such as thiolactates or alkaline metals lactate salts or alkaline earth metal lactate salts into the composition Rizk with expectation of retaining and restoring the elasticity of the hair.   The examiner acknowledges that the instant specification 
Therefore, at the effective date of the invention, the artisan would be motivated to optimize the composition of Rizk as modified by GIJSEN with respect to the amounts of the anionic surfactant, amphoteric surfactant, thiol based compound with the expectation of arriving at a composition effecting cleansing and conditioning or hair such that the elasticity of the hair is retained and restored.    
For claims 2-4, the sodium lauryl sulfates and sodium laureth sulfates which are sulfate surfactants meet the limitation of the claims.
For claims 5-6, sodium cocoyl isethionate and sodium lauroyl methyl isethionate (see at least claim 7) which a sulfonate surfactant meet the limitation of the claims.
For claims 9 and 10, the coco betaine, cocoamidopropyl betaine, behenyl betaine, capryl/capramidopropyl betaine, lauryl betaine, and mixtures thereof (see at least claim 5) meet the requirements of the claims.
For claim 12, the thiolactate is a salt of thiolactic acid and thus renders thiolactic acid prima facie obvious.  
For claim 14, Rizk includes thickener in its composition but fails to teach the specific thickening agents of claim 14.   However, thickeners for cosmetic or hair composition are 
For claim 15, alkyl polyglucosides at from about 6% to about 20% and looking to the examples in Table 1, lauryl glucoside is used at 7.15%.   Thus while 6%-20% overlaps the claimed range of 0.01 to 10%, one could look to the examples in Table 1 to use the specific disclosure of 7.15% or optimize the composition with respect to the amount of the alkyl polyglucosides for composition having the desired thickness.  
For claim 16
For claim 17, the potassium acetate, potassium hydroxide, sodium carbonate, sodium hydroxide pH adjusting agents meet the requirement of the claim.
For claim 29, the composition of Rizk does not contain chitosan thereby meeting the requirement of the claim.
For claim 30, Rizk includes thickener in its composition but fails to teach the specific thickening agents of claim 30.   However, thickeners for cosmetic or hair composition are known.   For example, at the effective date of the artisan could look to GIJSEN for thickeners such as hydroxyethyl cellulose (page 5, line 4) which meets the requirement of the specific thickening agent and agents that GIJSEN used in the cleansing composition for use in the composition of Rizk. 
Therefore, Rizk in view of GIJSEN renders claims 1-6, 9, 10, 12, 14-17, 20, 21, 29 and 30 prima facie obvious. 

No claim is allowed.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.   Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Applicant's amendment necessitated the modification of the rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLESSING M FUBARA whose telephone number is (571)272-0594.  The examiner can normally be reached on 7:30 am-6 pm (M-T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Yong Kwon can be reached on 5712720581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
                                                                                                                                                                                                    /BLESSING M FUBARA/Primary Examiner, Art Unit 1613